In an action to recover damages for injuries to person and property, and for medical expenses and loss of services, the appeal is from an order denying appellants’ motion to change the place of trial, for the convenience of witnesses, from Kings County to Steuben County. Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. In our opinion, it was an improvident exercise of discretion, on the record presented, to deny the motion. Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ., concur.